     Case 2:21-cv-01467-AB-SK Document 16 Filed 04/07/21 Page 1 of 1 Page ID #:55



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10      ANTONIO FERNANDEZ,                         Case No. CV 21-01467 AB (SKx)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        CRESCENCIO LARA, et al.,
14
                        Defendants.
15
16
             THE COURT has been advised that this action has been settled.
17
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
18
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
19
       open the action if settlement is not consummated. This Court retains full jurisdiction
20
       over this action and this Order shall not prejudice any party to this action.
21
22
23     Dated: April 7, 2021             _______________________________________
                                        ANDRÉ BIROTTE JR.
24                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                  1.
